RESOLUCIÓN
El 3 de abril de 2003, el Procurador General presentó un informe relacionado con la queja presentada por la Sra. Janette Torres Torres contra el Ledo. José Martínez Custodio. En dicho informe determinó que el licenciado Martínez Custodio había incurrido en violación al Canon 20 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, al no hacer entrega inmediata del expediente solicitado a su cliente, la señora Torres Torres. También determinó que el querellado había violado el Canon 18 del Código de Ética *504Profesional, 4 L.P.R.A. Ap. IX, al omitir incluir en su re-curso ante nos una copia del recurso de apelación presen-tado ante el Tribunal de Circuito de Apelaciones, la senten-cia dictada por el Tribunal de Primera Instancia y el correspondiente volante de notificación, documentos éstos que consideró esenciales y básicos para determinar la ju-risdicción de este foro y para considerar la controversia en los méritos.
El 4 de agosto, el licenciado Martínez Custodio presentó un escrito, expresándose sobre dicho informe del Procurador. En este escrito reconoció
... que ciertamente hubo una dilación en entregarle a la señora Torres el expediente del caso. Sin embargo la dilación habida, la cual el querellado lamenta, no fue intencional y al momento de emitirse el Informe del Procurador General ya se le había entregado copia del expediente a la quejosa.
El querellado reconoció, además,
... que por inadvertencia no incluyó como parte del Apéndice al recurso de Certiorari ante este Honorable Tribunal el es-crito de Apelación presentado ante el Tribunal de Circuito de Apelaciones así como la Sentencia del Tribunal de Primera Instancia ni el volante de notificación y lamenta tal omisión.
Tomando en consideración el informe del Procurador General, el escrito del licenciado Martínez Custodio y los demás documentos que obran en el expediente, al igual que el historial del querellado que refleja que esta es la pri-mera queja que aparece en su expediente personal, se le censura y apercibe para que en el futuro ejerza mayor cui-dado en el desempeño de sus funciones profesionales. El licenciado deberá, además, devolver a la quejosa cualquier honorario cobrado en relación con este asunto, todo esto sin perjuicio de que la quejosa pueda instar las acciones que estime pertinentes. Se ordena el archivo de este asunto.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Interino Señor Rebollo *505López y el Juez Asociado Señor Rivera Pérez no intervinieron.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo